           Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 1 of 26



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

KENNETH MCPHERSON, et al.,                        *
                                                  *
       Plaintiffs,                                *
                                                  *
v.                                                *       Civil Case No. SAG-20-0795
                                                  *
BALTIMORE POLICE DEPARTMENT,                      *
et al.,                                           *
                                                  *
       Defendants.                                *
                                                  *
*      *       *       *      *       *       *       *      *       *      *       *       *     *

                                  MEMORANDUM OPINION

       This case arises out of the arrest, prosecution, and conviction of Plaintiffs Kenneth

McPherson and Eric Simmons (collectively, “Plaintiffs”) for conspiracy to murder Anthony

Wooden in 1984-1985. Plaintiffs’ convictions were vacated in 2019, after their attorneys and the

Conviction Integrity Unit of the Baltimore City State’s Attorney’s Office filed a Joint Petition for

Writ of Actual Innocence. On March 26, 2020, Plaintiffs filed a Complaint against the Baltimore

Police Department (“BPD”) and five named defendants who served as BPD detectives during the

investigation of Wooden’s murder, Robert Patton, Dave Neverdon, Frank Barlow, Richard

Garvey, and “Detective Gilbert” (collectively, “the Officer Defendants”), along with “unknown

employees of the Baltimore Police Department.” BPD and the Officer Defendants have each filed

Motions to Dismiss the Complaint (“the Motions”). ECF 21, 18 (respectively). The Court has

reviewed each Motion, along with the related Oppositions and Replies thereto. See ECF 26, 29,

30. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, the

Motions will be granted in part and denied in part.
         Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 2 of 26



I.     FACTUAL BACKGROUND

       The following facts from the Complaint are accepted as true, and all reasonable inferences

are drawn in Plaintiffs’ favor. See, e.g., E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637

F.3d 435, 440 (4th Cir. 2011). On August 31, 1994, near the intersection of North Washington

Street and Federal Street in Baltimore City, a group of men approached Anthony Wooden from

behind to rob him. ECF 1 ¶ 15. Wooden pulled out a gun, and he and the would-be robbers

exchanged gunfire, resulting in Wooden’s death. Id.

       Defendant Patton served as the lead detective on the Wooden homicide, with Defendant

Barlow as his partner. Id. ¶ 18. Defendants Patton, Neverdon, Barlow, and Garvey all arrived on

the homicide scene, and the officers began to interview potential witnesses. Id. ¶ 19. “BPD Officer

Defendants, including Defendants Barlow and Patton,” interviewed Sandra Jackson, who

described three black males encountering two other black males at the intersection, and provided

detailed physical descriptions of the men. Id. ¶¶ 20, 21. Jackson expressed willingness to

participate in a procedure to identify the suspects. Id. ¶ 22. Jackson told “the BPD Officer

Defendants” that she believed one of the suspects had recently robbed her niece, and provided her

niece’s name and contact number to the officers. Id. ¶ 23.

       Another witness, Crystal White, told “BPD Officer Defendants, including Defendant

Barlow” that she observed the victim at Federal and Washington running north, before she heard

shots and saw the victim fall. Id. ¶ 24. White saw two black men at the intersection just before

the shooting started, and she was able to provide a description of one of the subjects. Id. ¶¶ 24,

25.

       A woman named Diane Bailey, who lived just over a block away from the murder,

approached the officers to tell them that she had overheard people discussing that Daniel Ellison


                                                2
         Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 3 of 26



and Nicholas Richards had intended to commit a robbery, and were involved in the shooting. Id.

¶¶ 27, 28. Bailey met with “BPD Officer Defendants, including Defendants Patton and Barlow,”

but the notes of the officers’ initial conversation with Bailey were not produced to Plaintiffs in

discovery. Id. ¶ 29. “BPD Officer Defendants” arranged for Bailey to view a photographic line-

up to identify people involved. Id. ¶ 30. The Complaint alleges that Bailey had previously served

as an informant and had received financial benefits from the BPD in that context. Id. ¶ 32.

According to Plaintiffs, because of Bailey’s great financial need, she was susceptible to

conforming her story to the officers’ wishes. Id. ¶ 32.

       The “BPD Officer Defendants, including Defendant Patton” interviewed Bailey’s

daughter, Keisha Thompson, together with Bailey, instead of taking separate statements from the

two women. Id. ¶ 34. As a result, Thompson provided identical information to that provided by

Bailey. Id. ¶ 36. Thompson and Bailey identified Plaintiffs in a photographic lineup, along with

Ellison and Richards, and a 13-year old named Marcus King, who was a known acquaintance of

Ellison and Richards. Id. ¶ 37. The “BPD Officer Defendants then directed Ms. Bailey and her

daughter Ms. Thompson to repeat their false identifications of Plaintiffs at a live line-up.” Id. ¶

38. Plaintiffs contend that the officers knew that Bailey and Thompson had not seen the shooting

and were unable to make reliable identifications of the persons involved. Id. ¶ 39.

       On September 6, 1994, BPD arrested Plaintiffs and Marcus King. Id. ¶ 41. Upon arrival

at the police station, Marcus was handcuffed to a chair, placed in leg irons, and interviewed with

no parent present. Id. ¶¶ 42-45. Plaintiffs allege that Marcus’s interviewers consisted of “the BPD

Officer Defendants, including Defendants Patton and Barlow, alongside Trooper [First Class Jody]

Ressin” of the Maryland State Police. Id. ¶ 50. Plaintiffs allege that the interviewing officers used

“harsh interrogation tactics” and intimidation, and eventually “fed Marcus ‘facts’ about the crime”


                                                 3
         Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 4 of 26



to procure a false statement implicating Plaintiffs. Id. ¶¶ 46-50. Marcus’s initial statement that

neither Plaintiff was involved was rejected by the interviewing officers, who “insisted that he give

a different answer.” Id. ¶¶ 51-52. By the end of the interrogation, “the BPD Officer Defendants,

including Defendants Patton and Barlow, and Trooper Ressin succeeded in forcing Marcus to

adopt a false statement that corroborated Ms. Bailey’s statement.” Id. ¶ 55.

       In addition to knowingly manufacturing false evidence from Bailey, Thompson, and

Marcus, the “BPD Officer Defendants” did not follow up on the witnesses who had actually

witnessed the shooting: Jackson, White, and Martin. Id. ¶ 60. Plaintiffs allege that “the BPD

Officer Defendants” failed to disclose the detailed descriptions Jackson had provided of the

shooters to the prosecution or the defense, and did not disclose the existence of Jackson’s niece as

a potential source of relevant information. Id. ¶¶ 63-64.

       Upon Plaintiffs’ arrest, they were taken to the police station, where they were questioned

by officers including Defendants Patton, Barlow, Gilbert, and Garvey. Id. ¶ 65. Plaintiffs denied

any participation in the crime. Id. ¶ 66. Ellison, who was also arrested on the same day, admitted

to his participation in the murder and identified other persons involved, but affirmatively stated

that Plaintiffs and Marcus were not involved. Id. ¶¶ 68-69. Nevertheless, after in-person line-up

identifications from Bailey and Thompson, “the BPD Officer Defendants” submitted their

evidence, including the identifications, to the Baltimore City State’s Attorney’s Office, which

presented evidence to a grand jury and secured indictments of Plaintiffs. Id. ¶¶ 71-72.

       In May, 1995, Marcus testified at Plaintiffs’ trial that neither he nor Plaintiffs had any

involvement in the murder, but his prior statement to the officers during the coercive interview

was introduced to corroborate Bailey’s statement. Id. ¶ 74. Ultimately, the jury convicted

Plaintiffs of conspiracy to murder Wooden, but acquitted them of the murder charge. Id. ¶¶ 73,


                                                 4
         Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 5 of 26



75. Plaintiffs received life sentences, despite continuing to maintain their innocence at their

sentencing hearings. Id. ¶¶ 76-78.

       Approximately twenty-four years later, on May 3, 2019, following investigation by the

SAO’s Conviction Integrity Unit, the Mid-Atlantic Innocence Project and the University of

Baltimore School of Law’s Innocence Project, the Circuit Court ordered a new trial for Plaintiffs,

and the State of Maryland entered a nolle prosequi as to all charges. Id. ¶¶ 80, 81, 84-85.

       This action followed. Plaintiffs contend that the Officer Defendants engaged in misconduct

and actively pursued their wrongful convictions, in accordance with policies and practices

maintained by BPD. Plaintiffs further contend that BPD failed to train, supervise and discipline

its employees with respect to investigating crimes and disclosing exculpatory evidence. Plaintiffs

seek recovery of compensatory damages, punitive damages, and reasonable attorneys’ fees based

on eleven specific claims for relief. Count I alleges that the Officer Defendants deprived Plaintiffs

of their Fourteenth Amendment right to due process, in violation of 42 U.S.C. § 1983. Id. ¶¶ 118-

125. Count II asserts a federal claim for malicious prosecution against the Officer Defendants,

also under § 1983. Id. ¶¶ 126-32. Count III alleges that the Officer Defendants violated Plaintiff’s

Fourth Amendment rights by detaining them without probable cause, in violation of § 1983. Id.

¶¶ 133-38. Count IV asserts that the Officer Defendants failed to intervene, in violation of § 1983.

Id. ¶¶ 139-42. Count V once again cites § 1983, and charges a conspiracy to deprive constitutional

rights against the Officer Defendants. Id. ¶¶ 143-49. Count VI asserts a claim against BPD,

alleging its liability for the various constitutional violations described above, pursuant to Monell

v. Department of Social Services, 436 U.S. 658 (1978). Id. ¶¶ 150-54. Count VII, VIII, IX, and

X assert state law claims against the Officer Defendants, for malicious prosecution, intentional

infliction of emotional distress, civil conspiracy, and violation of due process rights conferred by


                                                 5
           Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 6 of 26



Article 24 of the Maryland Constitution, respectively. Id. ¶¶ 155-72. Finally, Count XI seeks to

compel the BPD to indemnify the Officer Defendants, upon a finding of their liability to Plaintiffs.

Id. ¶¶ 173-75.

II.    LEGAL STANDARDS

       Defendants have filed motions to dismiss the Complaint under Federal Rule of Civil

Procedure 12(b)(6), which permits defendants to test the legal sufficiency of a complaint’s

allegations. ECF 18, 21; see, e.g., In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017). A Rule

12(b)(6) motion constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff

are true, the complaint fails as a matter of law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Rule 8(a)(2), which provides that a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule is to

provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to relief.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Id. at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 684

(2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil actions.’”); see

also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed

factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal

pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal

theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S. 10, 11 (2014) (per

curiam).




                                                  6
         Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 7 of 26



       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Id. at 556 (internal quotation marks

omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d 435 at 440 (citations omitted);

see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v. Substitute

Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, a court is not required to accept legal

conclusions drawn from the facts. Papasan v. Allain, 478 U.S. 265, 286 (1986). “A court decides

whether [the pleading] standard is met by separating the legal conclusions from the factual

allegations, assuming the truth of only the factual allegations, and then determining whether those

allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy

sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied,

566 U.S. 937 (2012).

III.   ANALYSIS

       The pending Motions seek to dismiss each Count of the Complaint. Generally, the Officer

Defendants argue that Plaintiffs have failed to state a claim for a Brady violation, fabrication of

evidence, malicious prosecution, failure to intervene, unlawful detention, civil conspiracy,


                                                  7
         Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 8 of 26



intentional infliction of emotional distress, or violation of the Maryland constitution. ECF 19 at

5-21. They further contend that Plaintiff’s allegations against Defendants Neverdon, Garvey, and

Gilbert are insufficient, and that all of the Officer Defendants are entitled to qualified immunity.

Id. at 21-24. The BPD argues that it is not liable because the individual defendants are not liable,

because Plaintiffs’ indemnification claim is premature, and because it is protected by sovereign

immunity to the § 1983 claims. ECF 21-1.

       Before addressing these arguments, however, the Court must determine whether the two

exhibits attached to the Officer Defendants’ Motion may be considered at this stage. Specifically,

the Officer Defendants attached a 2006 opinion from the Circuit Court for Baltimore City

adjudicating Plaintiff McPherson’s post-conviction petition, and death certificates for Diane

Bailey and Marcus King. ECF 19-1, 19-2. Plaintiffs do not expressly challenge the authenticity

of the exhibits, but argue that the opinion cannot be used for the purpose the Officer Defendants

intend. ECF 26 at 27-29.

        In evaluating the sufficiency of a complaint in connection with a Rule 12(b)(6) motion, a

court ordinarily “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein.” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir.

2013); see Bosiger, 510 F.3d 442, 450 (4th Cir. 2007). However, a court may properly consider

documents incorporated into the complaint or attached to the motion to dismiss, “so long as they

are integral to the complaint and authentic.” U.S. ex rel. Oberg v. Pennsylvania Higher Educ.

Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014) (quoting Philips v. Pitt Cty. Memorial Hosp.,

572 F.3d 176, 180 (4th Cir. 2009)). The Court may also consider “matters of which a court may

take judicial notice.” Tellabs, Inc., 551 U.S. at 322; see Fed. R. Evid. 201; Zak v. Chelsea

Theraputics Int’l, Ltd., 780 F.3d 597, 607 (4th Cir. 2015) (characterizing this as a “narrow


                                                 8
         Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 9 of 26



exception” to the general rule that the Court’s analysis must be limited to the four corners of the

Complaint, and all documents integrated therein). Even when taking notice of such facts, the Court

must still construe them in a light most favorable to Plaintiffs. Zak, 780 F.3d at 607. Moreover,

even when taking judicial notice of matters of public record, a court is limited to notice of

adjudicative facts “beyond reasonable controversy.” See Estate of Bryant, 2020 WL 673571, at

*10.

       The 2006 opinion and the death certificates cannot be described as integral to Plaintiffs’

Complaint, which references neither, so the only avenue for their consideration is judicial notice.

The issue is immaterial as to the death certificates, because the availability of Bailey or King as

witnesses plays no role in this Court’s analysis below. With respect to the 2006 opinion, while

this Court is permitted to take judicial notice of the existence of another court’s opinion, it cannot

credit the facts found by that court. See Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir.

2001) (quoting Southern Cross Overseas Agencies, Inc. v. Wah Hwong Shipping Group Ltd., 181

F.3d 410, 426-27 (3d Cir. 1999) (“On a Rule 12(b)(6) motion to dismiss, when the court takes

judicial notice of another’s opinion, it may do so not for the truth of the facts cited therein, but for

the existence of the opinion, which is not subject to reasonable dispute over its authenticity.”). The

Officer Defendants seek to rely on the opinion to establish facts relating to the disclosure of

Ellison’s statement. ECF 19 at 8 (“Additionally, a trial court sitting in review of Plaintiffs’ trial

counsel’s performance has already determined that, ‘trial counsel was aware of Ellison’s statement

well before the hearing.’”). Those facts relating to the timing and substance of the disclosure are

clearly disputed in this litigation. The Officer Defendants do not appear to contest Plaintiffs’

arguments on this point in their Reply. This Court will therefore take judicial notice of the opinion,

but will not consider its content.


                                                   9
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 10 of 26




    A. Adequacy of Plaintiffs’ Allegations as to Defendants Neverdon, Garvey, and Gilbert

        The Complaint, as pled, fails to state a claim against three of the Officer Defendants:

Neverdon, Garvey, and Gilbert.         Other than the introductory paragraphs of the Complaint

establishing the identities of the parties, the individual allegations naming those officers are limited

to the following:

        •   “Defendants Patton, Neverdon, Barlow, and Garvey arrived on the [Wooden
            homicide] scene shortly thereafter.” ECF 1 ¶ 18.

        •   “On September 6, 1994, Plaintiffs were arrested and taken to the police station,
            where they were interrogated by the BPD Officer Defendants, including
            Defendants Patton, Barlow, Gilbert, and Garvey.” Id. ¶ 65.

Other than those two innocuous allegations—neither of which are tied to the specific instances of

alleged investigative misconduct at issue here—the remainder of the Complaint refers generally

to “the BPD Officer Defendants.” In light of the other allegations in this case, that generic phrasing

is insufficient to justify an inference, even taken in the light most favorable to Plaintiffs, that relief

could be granted against Neverdon, Gilbert, and Garvey. The most problematic accusations

against Defendants Patton and Barlow are those pertaining to their meetings and lineups with

Diane Bailey and her daughter, and their interview with Marcus King. The Complaint does not

allege that Neverdon, Gilbert, and Garvey were even present at any of those events. While group

pleading can be permissible in certain circumstances, it must be “plausible that each defendant was

involved in all of the facts as alleged.” See Sprint Nextel Corp. v. Simple Cell, Inc., Civil No.

CCB-13-617, 2013 WL 3776933, at *2 (D. Md. July 17, 2013). Plaintiffs here simply attempt to

use group pleadings to extend their conspiracy allegations to officers who had no specifically




                                                   10
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 11 of 26



alleged involvement in the problematic portions of the investigation, without pleading any

plausible factual basis to do so.

       Plaintiffs’ attempt to analogize their case to Burgess v. Balt. Police Dep’t.,Civil No. RDB-

15-0834, 2016 WL 795975 (D. Md. Mar. 1, 2016), is misplaced. In response to the defendants’

charge of “group pleading,” the Burgess Court credited the Plaintiff’s representation that “his use

of the collective noun is not an effort to name ‘everyone that could have been involved,’ but rather

a calculated decision to accuse all named parties.” Id. at *10 (internal quotation omitted). That

position is not plausible here where, for example, Plaintiff does not even allege Detective Gilbert’s

presence at the homicide scene, but then, via use of “the BPD Officer Defendants,” apparently

includes Gilbert in the list of persons alleged to have taken specific actions at the scene. This

inherent inconsistency makes clear that Plaintiffs have engaged in improper group pleading, and

not the intentional use of a collective phrase to describe actions taken simultaneously and jointly

by multiple individuals. Plaintiffs have not pled facts from which this Court can plausibly infer

Neverdon, Gilbert, or Garvey’s knowledge of the allegedly false information, their participation

in a decision not to disclose exculpatory information, or even their awareness that Patton, Barlow,

or Trooper Ressick engaged in any unconstitutional actions.

       Further, the failure to intervene count in Count IV similarly fails against Neverdon, Garvey,

and Gilbert. That Count contains no additional factual allegations, but simply alleges that “in the

manner described above, by their conduct and under color of law, during the constitutional

violations described herein, one or more of the BPD Officer Defendants stood by without

intervening to prevent the violation of Plaintiffs’ constitutional rights, even though they had the

opportunity to do so.” ECF 1 ¶ 140. Other than improper group pleadings, the Complaint’s

factual allegations do not even put Neverdon, Garvey, or Gilbert in a position where they could


                                                 11
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 12 of 26



have observed the alleged violations of Plaintiffs’ constitutional rights, or “stood by” while they

occurred. 1 Therefore, Plaintiffs’ claims will be dismissed, without prejudice, as to those three

defendants.

    B. Adequacy of Plaintiffs’ Allegations Against Defendants Patton and Barlow

       In contrast, the Complaint contains multiple specific factual allegations against Defendant

Patton, who was the lead detective on the Wooden homicide, and his partner, Defendant Barlow.

See ECF 1 ¶ 18. Specifically, Patton and Barlow are alleged to have interviewed Sandra Jackson,

obtained her detailed eyewitness account of the shooting, including physical descriptions that do

not match Plaintiffs, and procured the contact information for her niece, who may have been

robbed by one of the suspects the week prior. Id. ¶¶ 20, 21. Patton and Barlow are also alleged to

have participated in the interviews of Diane Bailey and her daughter, Keisha Thompson, and to

have intentionally suggested to them Plaintiffs’ involvement in the homicide, despite knowing

from the testimony of the eyewitnesses that Plaintiffs were not involved, and despite knowing from

the location of their residence that the women had not observed the shooting. Id. ¶¶ 29-39. Patton

and Barlow are alleged to have participated, with Trooper Ressin, in a coercive interview of the

teenaged witness, Marcus King, and are alleged to have “fed” him a false version of the events

that included Plaintiffs’ involvement in the murder. Id. ¶¶ 41-59. Patton and Barlow are alleged

to have participated in an interview with Daniel Ellison, during which he admitted his participation

in Wooden’s murder, and unequivocally stated that Plaintiffs were not involved. Id. ¶ 69.




1 Relatedly, the Complaint does not even place the alleged violations of constitutional rights in a
location where Neverdon, Gilbert, or Gauvey had responded. For example, the Complaint does
not state that the allegedly problematic interviews of Bailey or Thompson occurred at the homicide
scene.
                                                12
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 13 of 26



        In cases like this, which allege unconstitutional action by an arm of the executive branch

of government, “only the most egregious official conduct can be said to be ‘arbitrary in the

constitutional sense,’” such that a substantive due process violation lies. County of Sacramento v.

Lewis, 532 U.S. 833, 846 (1998) (quoting Collins v. City of Harker Heights, 503 U.S. 115, 129

(1992)). Specifically, the Supreme Court in Lewis reaffirmed that only official conduct that

“shocks the conscience” will give rise to a substantive due process violation. Id. at 846-47; see

also, e.g., United States v. Salerno, 481 U.S. 739, 746 (1987) (“So-called ‘substantive due process’

prevents the government from engaging in conduct that ‘shocks the conscience,’ or interferes with

rights ‘implicit in the concept of ordered liberty.’” (citations omitted)); Temkin v. Frederick Cty.

Comm’rs, 945 F.2d 716, 720 (4th Cir. 1991) (“[C]onduct which ‘amount[s] to a brutal and

inhumane abuse of official power literally shocking to the conscience,’ violates the substantive

guarantees of the Due Process Clause . . . .” (quoting Hall v. Tawney, 621 F.2d 607, 613 (4th Cir.

1980))). The “most likely” sort of conduct to “shock the conscience,” the Court noted, was

“conduct intended to injure in some way unjustifiable by any government interest.” Lewis, 532

U.S. at 849 (citing Daniels v. Williams, 474 U.S. 327, 331 (1986)). Both a Brady violation and

the manufacturing or falsification of evidence, when they deprive a plaintiff of the right to a fair

trial and result in a deprivation of liberty, can constitute substantive due process violations. See,

e.g., Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017) (“[A] police officer who withholds

exculpatory information does not violate the Fourteenth Amendment unless the officer’s failure to

disclose plausibly deprived the defendants of the ‘right to a fair trial.’”) (internal citation omitted);

Washington v. Wilmore, 407 F.3d 274, 282 (4th Cir. 2005) (“Demonstration of a violation of

Washington’s constitutional rights requires, in this context, proof that Wilmore fabricated evidence

and that the fabrication resulted in a deprivation of Washington’s liberty.”).


                                                   13
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 14 of 26



           1. Plaintiffs’ Brady Claim

         Plaintiffs’ first substantive due process claim is that Patton and Barlow deprived them of

their liberty interests by failing to disclose exculpatory evidence, as required by Brady v.

Maryland, 373 U.S. 83 (1963). To plead a Brady claim, a plaintiff must allege “(1) that the

evidence at issue was favorable to him; (2) the Officers suppressed the evidence in bad faith; and

(3) prejudice ensued.” Owens v. Baltimore City State’s Attorney’s Office, 767 F.3d 379, 396-97

(4th Cir. 2014). When, as alleged here, police officers fail to disclose exculpatory evidence, the

court can infer bad faith. Johnson v. Balt. Police Dep’t., Civil No. ELH-19-00698, 2020 WL

1169739, at *24 (D. Md. Mar. 10, 2020) (“A plaintiff need not demonstrate bad faith directly; it

can be inferred through gross deviations from routine police conduct . . . Moreover, bad faith can

be inferred when police officers fabricate evidence and fail to disclose especially pertinent

exculpatory evidence.”).     Taken as true at the motion to dismiss phase, Plaintiffs’ detailed

allegations regarding the withholding of notes from Ellison’s interrogation, ECF 1 ¶ 83, Jackson’s

suspect descriptions that did not match the Plaintiffs, Id. ¶ 63, and the identity of Jackson’s niece

and the potential relevant information she possessed, Id. ¶ 64, are more than sufficient to plausibly

infer bad faith suppression of evidence in violation of Brady.

       Patton and Barlow’s arguments to the contrary raise significant factual issues about

whether certain evidence was or was not disclosed, whether the allegedly undisclosed evidence

was material, whether the officers suppressed it in bad faith, and whether defense counsel should

have uncovered the evidence in the exercise of reasonable diligence. ECF 19 at 5-9. Yet despite

the defendants’ intent to contest almost every element of the Brady claim, these are factual disputes

not suited for resolution at the motion to dismiss stage. Taking the facts alleged as true and in the

light most favorable to Plaintiffs, they have plausibly stated a claim that their constitutional rights


                                                  14
         Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 15 of 26



were violated by the suppression of Jackson’s description of the suspects, the identity of Jackson’s

niece, and the notes of the interview with Ellison.

            2. Fabrication of Evidence

         Similarly, Plaintiffs’ Complaint adequately states a claim for a substantive due process

violation, premised on the fabrication of evidence by Patton and Barlow. The law requires

Plaintiffs to plead that the Defendants fabricated evidence, and that the fabrication caused a

deprivation of liberty. Washington, 407 F.3d at 282. Here, Plaintiffs specifically allege that

Marcus King told Patton, Barlow, and Ressin that he and the Plaintiffs had no involvement in the

murder, but they told him he was wrong and insisted he give a different answer, after feeding him

information they wanted him to say. ECF 1 ¶¶ 50-52. Despite his initial resistance, they eventually

coerced him into adhering to their story, by holding him in police custody for more than thirteen

hours. Id. ¶¶ 55-56. Taking those facts as true and in the light most favorable to Plaintiff, there is

a plausible basis to infer that Patton and Barlow knew that Marcus’s inculpatory statement was

false.

         Similarly, while Defendants contest whether Plaintiffs can establish the falsity of Diane

Bailey’s identification (and that of her daughter), taking the facts alleged by Plaintiffs as true and

drawing all inferences in their favor, Bailey told the officers she had not seen the shooting or the

shooters, but simply had overheard others identifying Ellison and another suspect (not Plaintiffs)

as the perpetrators. ECF 1 ¶ 28. Nevertheless, the officers presented her with photographic

lineups, not just to identify Ellison and the other name she overheard, but “the shooters.” Id. ¶ 30.

         The fact that Bailey’s and Marcus’s testimony was subject to cross-examination at trial,

and the jury found in favor of the prosecution, cannot conclusively prove that their statements were

not fabricated. The Complaint alleges that the Officer Defendants designed the fabricated


                                                 15
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 16 of 26



statements to corroborate each other, Id. ¶¶ 35, 36, 55, which would plausibly bolster the

witnesses’ ability to survive cross-examination unscathed. The factual issues relating to the indicia

of the statements’ reliability, or lack thereof, must be explored at a later stage of the proceeding.

           3. Malicious Prosecution

       The Officer Defendants submit that Plaintiffs’ malicious prosecution claim must fail in the

absence of malice, and in the presence of probable cause supporting Plaintiffs’ arrests. ECF 19 at

14-16. Their contention that probable cause existed is premised entirely on the identifications

made by Bailey, Thompson, and Marcus (in his original interview). Id. Again, taking as true

Plaintiffs’ assertions that Patton and Barlow knew that the arrests were unsupported by probable

cause because each of those identifications were false, Plaintiffs plausibly pled a malicious

prosecution claim. See Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (“To state such a

claim, a plaintiff must allege that the defendant (1) caused (2) a seizure of the plaintiff pursuant to

legal process unsupported by probable cause, and (3) criminal proceedings terminated in plaintiff's

favor.”). Moreover, the knowing falsification of evidence, resulting in an absence of probable

cause, can constitute malice. See DiPino v. Davis, 729 A.2d 354, 374 (Md. 1999) (inferring malice

from lack of probable cause); Butler v. Windsor, Civil No. PWG-13-883, 2014 WL 2584468, at

*11 (D. Md. June 9, 2014) (“[B]ecause the jury could find a lack of probable cause, it could also

infer malice.”). Contrary to Officer Defendants’ assertions, there is nothing conclusory about

Plaintiffs’ claims of malice and a related lack of probable cause. See, e.g., ECF 1 ¶¶ 46-48, 48-50

(providing detailed allegations regarding how Defendants used coercion to attain a false confession

from King). Thus, Plaintiffs’ state and federal malicious prosecution claims against Patton and

Barlow survive dismissal.




                                                  16
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 17 of 26



           4. Failure to Intervene

       Plaintiffs’ claim for failure to intervene survives as to Patton and Barlow, because, as

outlined in the preceding sections, there are sufficient factual allegations regarding their presence

at the time Plaintiffs’ constitutional rights were violated. See Burley, 422 F. Supp. 3d at 1030

(noting that a failure to intervene claim requires the officer to know that a constitutional

deprivation is taking place and to have a realistic opportunity to intervene to prevent it). Thus, it

is plausibly alleged that even if one of those two officers was not personally engaged in violating

Plaintiffs’ rights, he would have had the opportunity to intervene to prevent the other officer’s

unconstitutional acts.

           5. Unlawful Detention

       The Officer Defendants once again contend that the existence of probable cause renders

Plaintiffs’ unlawful detention claim deficient. ECF 19 at 16-17. For the reasons addressed above

when discussing malicious prosecution, however, Plaintiffs have plausibly alleged an absence of

probable cause, because they allege that the evidence that Officer Defendants rely on to constitute

probable cause was falsified by Patton and Barlow.

       Alternatively, the Officer Defendants argue that Plaintiffs’ unlawful detention claim is

time-barred. ECF 19 at 17-18. Specifically, they contend that under Manuel v. City of Joliet, 903

F.3d 667 (7th Cir. 2018) (“Manuel II”), Plaintiffs’ claim accrued upon their conviction in 1985,

and not upon their release from prison in 2019. ECF 19 at 17-18. That position is unpersuasive.

       Federal Rule of Civil Procedure 8(c) provides that a statute of limitations defense is an

affirmative defense. Accordingly, the burden rests on Defendants to prove that Plaintiffs’ claims

are time-barred. See, e.g., Newell v. Richards, 323 Md. 717, 725 (1991). In Goodman v. Praxair,

Inc., an en banc Fourth Circuit explained that the trial court “generally cannot reach the merits” of


                                                 17
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 18 of 26



a statute of limitations defense at the pleading stage. 494 F.3d 458, 464 (4th Cir. 2007) (en banc).

Courts may only rule on the defense at the Rule 12(b)(6) stage “if all facts necessary to the

affirmative defense ‘clearly appear[] on the face of the complaint.’” Id. (quoting Richmond,

Fredericksburg, & Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993)). Indeed, in resolving

a motion to dismiss, courts generally do not “resolve contests surrounding the facts, the merits of

a claim, or the applicability of defenses.” Edwards v. City of Goldsboro, 178 F.3d 231, 243-44

(4th Cir. 1999) (quoting Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). Only “in

the relatively rare circumstances where facts sufficient to rule on an affirmative defense are alleged

in the complaint” will a court, under Rule 12(b)(6), dismiss a complaint based on an affirmative

defense. Goodman, 494 F.3d at 464.

        The parties do not dispute that Maryland’s three-year statute of limitations applies to

Plaintiffs’ § 1983 claims. See 42 U.S.C. § 1988(a) (2018); Md. Code Ann., Cts. & Jud. Proc. § 5-

101 (West 2019); Jersey Heights Neighborhood Ass’n v. Glendening, 174 F.3d 180, 187 (4th Cir.

1999) (noting the “well-settled” principle that § 1983 claims are governed by the forum state’s

personal injury statute of limitations). The parties disagree, however, as to the relevant accrual

date.

        Importantly, while the statute of limitations for § 1983 claims is borrowed from state law,

“the question of when a cause of action accrues under 42 U.S.C. § 1983 remains one of federal

law.” Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 955 (4th Cir. 1995) (en banc); see

Tommy Davis Constr., Inc. v. Cape Fear Pub. Util. Auth., 807 F.3d 62, 66-67 (4th Cir. 2015)

(clarifying that this principle applies to all claims rooted in § 1983, including Monell actions

against municipalities and other local government entities). The “standard rule” is that a § 1983

action accrues when the plaintiff has “a complete and present cause of action” such that he “can


                                                 18
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 19 of 26



file suit and obtain relief.” Wallace v. Kato, 549 U.S. 384, 388 (2007) (quoting Bay Area Laundry

& Dry Cleaning Pension Tr. Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201 (1997)).

       In Manuel v. City of Joliet, 137 S. Ct. 911 (2017) (“Manuel I”), the Supreme Court held

that a Fourth Amendment claim for unlawful pretrial detention can continue after formal legal

process has been initiated. Id. at 920. The Supreme Court remanded Manuel for the Seventh

Circuit to determine when the plaintiff’s claim had accrued. Most courts, including the Seventh

Circuit in Manuel following remand, have determined that the claim accrues when a plaintiff can

file suit and obtain relief—in other words, when the detention ends. See, e.g., Manuel II, 903 F.3d

at 670 (determining that the claim accrues when the “would-be plaintiff” is released from detention

and “is entitled to sue”); Humphrey v. City of Anderson, Civ. No. 19-cv-00764-JRS-TAB, 2020

WL 3060363, at *9 (S.D. Ind. June 8, 2020) (holding, in a case involving an alleged wrongful

conviction, based on fabricated evidence, for which the plaintiff served more than twenty-one

years’ imprisonment, “Humphrey’s detention ended when he was released from custody in

September 2017.”).

       Officer Defendants urge the Court to interpret when the “detention ends” to mean the

moment of conviction (and thus when the plaintiff’s pretrial detention ends and his post-conviction

detention begins), rather than the full termination of detention when the Plaintiff is ultimately

released. That rationale is unpersuasive because, where a plaintiff transitions out of pretrial

detention yet remains detained pursuant to a criminal conviction, a civil jury would not be

permitted to determine that the conviction was invalid as obtained by unconstitutional means. See

Heck v. Humphrey, 512 U.S. 477, 485 (1994) (“We hold that, in order to recover damages for

allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the


                                                19
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 20 of 26



conviction or sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.”). Thus, for Plaintiff’s cause

of action to accrue at the point when they are “entitled to sue” per Manuel II, it must accrue at their

release from detention in 2019, after their convictions were vacated—not decades earlier when

pretrial detention ended and no ability to obtain relief existed. This lawsuit, then, was filed within

the applicable statute of limitations, and dismissal is unwarranted.

           6. Conspiracy

       A claim for civil conspiracy, pursuant to § 1983, requires that the defendants “acted jointly

in concert and that some overt act was done in furtherance of the conspiracy which resulted in

deprivation of a constitutional right.” Hinkle v. City of Clarksburg, W. Va., 81 F.3d 416, 421 (4th

Cir. 1996). Similarly, a claim under Maryland state law for civil conspiracy requires “(1) a

confederation of two or more persons by agreement or understanding; (2) some unlawful or

tortious act done in furtherance of the conspiracy or use of lawful or tortious means to accomplish

an act not in itself illegal; and (2) actual legal damages resulting to the plaintiff.” Lloyd v. Gen.

Motors Corp., 297 Md. 108, 154 (2007) (internal quotation omitted). In other words, under either

theory, the allegations in the Complaint must lead to an inference that the defendants reached an

understanding to pursue a common, unlawful goal. Despite the assertions by Patton, Barlow, and

the BPD that Plaintiffs’ allegations are insufficient or conclusory, the complaint sufficiently

alleges that the Officer Defendants reached an understanding to pursue false testimony from

various witnesses to frame Plaintiffs for conspiracy to murder as evidenced by factual allegations

outlining how the officers worked together to achieve that end. See, e.g., ECF 1 ¶¶ 29-40 (outlining

how BPD officers, and specifically Patton and Barlow, met with Bailey and her daughter and


                                                  20
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 21 of 26



allegedly directed them to make false identifications of Plaintiffs); Id. ¶ 50 (specifying that Patton,

Barlow, and Trooper Ressin “fed” King facts to get him to make a false statement implicating

Plaintiffs in the shooting).

        Moreover, Plaintiffs’ claim is not barred by the doctrine of intracorporate conspiracy,

which invalidates a conspiracy formed by agents of a single organization. See Buschi v. Kirven,

775 F.2d 1240, 1251 (4th Cir. 1985) (“It is basic in the law of conspiracy that you must have two

persons or entities to have a conspiracy.”). The Complaint expressly alleges the involvement of

Trooper First Class Jody Ressin, who is not an employee of BPD, and details his central role in

the coercive interrogation of King, ECF 1 ¶¶ 46, 47, 50, which is one of the key components of

the alleged conspiracy to frame Plaintiffs. Accordingly, Plaintiffs’ civil conspiracy claims survive

dismissal.

             7. Intentional Infliction of Emotional Distress

        To plead intentional infliction of emotional distress, a plaintiff must allege: (1) that the

conduct in question was intentional or reckless; (2) that the conduct was extreme and outrageous;

(3) that there was a causal connection between the conduct and the emotional distress; and (4) that

the emotional distress was severe. See Harris v. Jones, 380 A.2d 611, 614 (Md. 1977).

        The Officer Defendants correctly note that, under Maryland law, “the tort of intentional

infliction of emotional distress is rarely viable.” Farasat v. Paulikas, 32 F.Supp.2d 244, 247 (D.

Md. 1997). A plaintiff must plead and prove each element with specificity. See Foor v. Juvenile

Serv. Admin., 78 Md. App. 151, 552 A.2d 947, 959 (1989) (“Bald and conclusory allegations will

not suffice”). “It is not enough for a plaintiff merely to allege that they exist; he must set forth

facts that, if true, would suffice to demonstrate that they exist.” Id. (citations omitted); see also

The Estate of Ellen Alcalde v. Deaton Specialty Hosp. Home, Inc., 133 F. Supp. 2d 702, 712 (D.


                                                  21
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 22 of 26



Md. 2001) (alterations added) (some quotations omitted) (“A complaint that fails to allege

sufficient facts in support of each element must be dismissed.... [A] deficiency in any one [element]

is fatal.”). Maryland courts have cautioned that the tort of intentional infliction of emotional

distress should be used sparingly, “its balm reserved for those wounds that are truly severe and

incapable of healing themselves.” Figueiredo–Torres v. Nickel, 321 Md. 642, 653, 584 A.2d 69,

75 (1991) (citations omitted); see also Solis v. Prince George's County, 153 F. Supp. 2d 793, 804-

08 (D. Md. 2001). Even demonstrating a defendant’s intent to cause emotional distress is

insufficient. “If a defendant intends to cause a plaintiff emotional distress and succeeds in doing

so, the defendant is nonetheless not liable unless his or her conduct is also extreme and

outrageous.” Kentucky Fried Chicken Nat'l Mgmt. Co. v. Weathersby, 326 Md. 663, 670-71 (1992)

(emphasis in original). Liability accrues only “for conduct exceeding all bounds usually tolerated

by decent society, of a nature which is especially calculated to cause, and does cause, mental

distress of a very serious kind. The requirements of the rule are rigorous, and very difficult to

satisfy.” Id. at 670.

        The facts in this case, though, taken in the light most favorable to Plaintiffs, plausibly meet

that very rigorous standard. Patton’s and Barlow’s position as law enforcement officers enhances

the alleged extreme and outrageous character of their conduct, which “may arise from [their] abuse

of a position, or relating with another person, which gives him actual or apparent authority over

him, or power to affect his interests.” Harris v. Jones, 380 A.2d 611, 615-16 (Md. Ct. App. 1977).

Even the Restatement (2d) of Torts recognized that, “In particular police officers . . . have been

held liable for extreme abuse of their position.” Id. § 46, cmt. (e). Here, Patton and Barlow are

alleged to have used their authority as officers to falsify evidence of Plaintiffs’ participation in a

homicide, resulting in decades of wrongful imprisonment and the attendant emotional distress.


                                                  22
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 23 of 26



Thus, while Plaintiffs will have a high bar to clear as the litigation proceeds, this Court will decline

to dismiss Plaintiffs’ intentional infliction claim.

            8. Maryland Constitutional Claim

        While the Officer Defendants assert, seemingly correctly, that Plaintiffs’ Maryland

Constitutional claim is entirely duplicative of their federal constitutional claims, the duplicative

and unnecessary nature of a claim does not subject it to dismissal at this early stage in the litigation.

The Officer Defendants cite no other reason in support of the motion to dismiss the claim.

            9. Qualified Immunity

        According to the analysis above, Patton and Barlow are not entitled to qualified immunity,

which is overcome where a plaintiff has pled facts showing “(1) that the officer violated a statutory

or constitutional right, and (2) that right was ‘clearly established’ at the time of the challenged

conduct.” Ashcroft v. Al-Kidd, 563 U.S. 731, 735 (2011) (citing Harlow, 457 U.S. at 818).

Plaintiffs have pleaded facts which allege plausible violations of their due process rights to a fair

trial, and even the Officer Defendants acknowledge that “suppressing exculpatory evidence in bad

faith or fabricating evidence would violate clearly established rights.” ECF 19 at 29. The relevant

legal protections were, in fact, clearly established as of the time of Plaintiffs’ arrests. See Owens,

767 F.3d at 401 (“[A] police officer’s obligation to disclose material exculpatory evidence was

clearly established by 1983[.]”); Washington, 407 F.3d at 283 (noting the “constitutional right not

to be deprived of liberty as a result of the fabrication of evidence by an investigating officer.... was

clearly established in 1983”). Accordingly, under the motion to dismiss standard, Patton and

Barlow are not entitled to qualified immunity’s protections, although they may re-raise the issue

at later stages of the proceedings.




                                                   23
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 24 of 26



    C. BPD’s Motion to Dismiss

       BPD’s Motion contains three arguments. ECF 21-1. Its first argument, that it cannot be

liable where the Officer Defendants are not liable, does not result in dismissal, because the claims

against Patton and Barlow survive. 2 BPD’s remaining two arguments are addressed in greater

detail below.

       1.       Prematurity of Plaintiffs’ Indemnification Claim

       The BPD argues that Plaintiffs’ indemnification claim against it in Count XI, ECF 1, ¶¶

173-75, must be dismissed as premature, because liability has yet to be established. ECF 21-1 at

5-6.

       The LGTCA provides that any “local government,” which includes the BPD, “shall be

liable for any judgment against its employee for damages resulting from tortious acts or omissions

committed by the employee within the scope of employment.” Md. Code Ann., Cts. & Jud. Proc.

§ 5-303(b)(1); see id. § 5-301(d)(21) (including the BPD in the LGTCA’s definition of “local

government”).     Importantly, the LGTCA bars the relevant entity from asserting sovereign

immunity as a defense to its indemnification obligation. See id. § 5-303(b)(2); Cherkes, 140 Md.

App. at 323.

       Judge Hollander’s decision in Johnson, 2020 WL 1169739, is on all fours as to this issue.

In that case, an exonerated Baltimore City prisoner, Jerome Johnson, sued the BPD and four BPD

detectives for his wrongful murder conviction. Id. at *1. Johnson brought § 1983 claims against

the detectives, and a Monell claim against the BPD. Id. Johnson also pled an indemnification




2BPD’s argument appears limited to the lack of a predicate constitutional injury at the hands of
the Officer Defendants, and does not evidently incorporate an argument that the officers’ conduct
fell outside any BPD policy or custom. ECF 21-1 at 3-5. The Court therefore declines to address
that issue.
                                                24
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 25 of 26



claim against the BPD. Id. The BPD argued that the indemnification claim was premature,

because there was no judgment against any detective, or a finding that any detective was acting

within the scope of their employment with the BPD. Id. at *37.

       The court rejected these arguments. Id. at *38. Collecting a number of cases from

Maryland’s appellate courts, the court first concluded that there is no case law “preclud[ing] a

plaintiff from pleading an indemnification claim before final judgment.” Id. (citations omitted).

Next, Judge Hollander found that, while some courts have dismissed indemnification claims

against the BPD as premature, under the circumstances of Johnson’s case, “permitting [him] to

plead an indemnification claim against the BPD at the outset avoids the possibility of redundant

litigation, thereby facilitating the efficient resolution of this case.” Id. She continued:

       Indeed, for that reason, courts in this District have permitted the BPD to file a cross-
       claim for indemnification against an officer under [Federal Rule of Civil Procedure]
       13(g), seeking a declaration that it has no duty to indemnify despite the officer’s
       liability not having been established. See Bumgardner v. Taylor, GLR-18-1438,
       2019 WL 4115414, at *11 (D. Md. Aug. 29, 2019) (finding that “permitting BPD’s
       Cross-Claim to proceed directly behind [the plaintiff’s] claims serves the purposes
       of Rule 13(g)”); Harrod v. Mayor & City Council of Balt., GLR-18-2542, 2019 WL
       5636392, at *4 (D. Md. July 24, 2019) (same). That approach makes good sense
       where, as here, “[d]etermining whether [the] Officer Defendants were acting within
       the scope of their employment will, in turn, determine whether BPD is liable for
       [the] Officer Defendants’ actions.” Bumgardner, 2019 WL 4115414, at *11.

Id.

       Similarly, here, Plaintiffs have lodged a Monell claim directly against the BPD, as well as

claims against the two remaining officers who were employed by the BPD at the time of Plaintiffs’

arrest and conviction. Thus, to facilitate an efficient resolution of this case, and to avoid “the

possibility of redundant litigation,” the Court concludes that dismissal of Plaintiffs’

indemnification claim would be improper at this time. Id.




                                                 25
        Case 1:20-cv-00795-SAG Document 33 Filed 10/14/20 Page 26 of 26



       2. Sovereign Immunity as to the Claims of Monell Liability

       Finally, the BPD argues that it enjoys sovereign immunity as to Plaintiffs’ § 1983 claims.

ECF 21-1 at 6. While this Court does not find the BPD’s position to have been waived as a result

of its cursory argument, in several recent decisions United States District Judges in this District

have rejected the BPD’s contention. See, e.g., Burley v. Balt. Police Dep’t, __ F. Supp. 3d __, No.

ELH-18-1743, 2019 WL 6253251, at *27-29 (D. Md. amended Nov. 22, 2019); Lucero v. Early,

No. GLR-13-1036, 2019 WL 4673448, at *3-5 (D. Md. Sept. 25, 2019); Order, Parks v. Balt.

Police Dep’t, No. TDC-18-3092 (D. Md. Sept. 9, 2019), ECF 86. Having deemed the rationales

in those decisions persuasive, this Court hereby adopts them as it has in other cases, and concludes

that the BPD is not entitled to sovereign immunity from Plaintiffs’ § 1983 claims, at this stage in

the litigation. See, e.g., Johnson v. Balt. Police Dep’t., ___ F. Supp. 3d ___, 2020 WL 169 4349

(D. Md. Apr. 7, 2020), Washington v. Balt. Police Dep’t., Civil No. SAG-19-2473, 2020 WL

2198083 (D. Md. May 6, 2020). However, the Court is aware that this issue has been appealed to

the Fourth Circuit on several recent occasions—should that court at some point issue an opinion

to the contrary, this Court will entertain a motion for reconsideration.

IV.    CONCLUSION

       For the reasons set forth above, the Officer Defendants’ Motion to Dismiss, ECF 18, is

GRANTED as to Defendants Neverdon, Garvey, and Gilbert, and DENIED as to Defendants

Patton and Barlow, and the BPD’s Motion to Dismiss, ECF 21, is DENIED. A separate

implementing Order follows.


Dated: October 14, 2020                                                       /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                 26
